                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JERRY MIKE DROGITIS,                                 Case No. 18-cv-02506-SVK
                                   8                   Plaintiff,
                                                                                             JUDGMENT
                                   9            v.

                                  10    NANCY BERRYHILL,
                                  11                   Defendant.

                                  12          Pursuant to the Court’s February 21, 2019, order granting the motion for summary judgment of
Northern District of California
 United States District Court




                                  13   Plaintiff Jerry Mike Drogitis, denying the Commissioner’s cross-motion for summary judgment, and

                                  14   remanding the case for further proceedings, judgment is entered in favor of Plaintiff and against the

                                  15   Commissioner. The Clerk of Court shall close the file in this matter.

                                  16          SO ORDERED.
                                  17   Dated: February 21, 2019
                                  18
                                  19
                                                                                                      SUSAN VAN KEULEN
                                  20                                                                  United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
